DETAILED ACTION
This is an Office action based on application number 16/302,166 filed 16 November 2018, which is a national stage entry of PCT/JP2017/018562 filed 17 May 2017, which claims priority to JP2016-099236 filed 18 May 2016. Claims 1-15 are pending. Claims 11 and 14 are withdrawn due to Applicant’s election.
Amendments to the claims, filed 16 November 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §102(a)(1)/§103 rejection, made of record in the Office action mailed 14 August 2020, is withdrawn due to Applicant’s amendments in the response filed 16 November 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP 2012236901A with citations taken from the provided machine translation) (Nakajima) in view of Hatakeyama et al. (US Patent No. 5,804,287) (Hatakeyama).

Regarding instant claim 1, Nakajima discloses a block copolymer adhesive composition for a surface protective film (paragraph [0001]).
	Nakajima further discloses that said surface protective film comprises a pressure-sensitive adhesive composition laminated on a base film (paragraph [0010]).
	Nakajima further discloses the pressure-sensitive adhesive composition comprises vinyl aromatic monomer units and hydrogenated conjugated diene monomer units (paragraph [0010]).
	Nakajima further discloses that the material of the base film is a polar resin (paragraph [0032])
	Nakajima does not explicitly disclose the specific base layer material of the claims. Nakajima, further, does not explicitly disclose a membrane structure phase comprising the aromatic vinyl compound polymer block formed along an interface between the base layer and the pressure sensitive adhesive layer.
	As to the claimed membrane layer, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Applicant, in the original disclosure, teaches that a membrane structure comprising an aromatic vinyl compound polymer block of the block copolymer is formed 
	As cited above, Nakajima discloses that the block copolymer comprises vinyl aromatic monomer units and that the base film is polar. Additionally, all of Nakajima’s examples for the formation of the surface protective film involve melting of the block copolymer at a temperature of 200ºC followed by application to the base film via a hot melt coater (see, for example, paragraph [0054]).
	Therefore, since the scope of Nakajima encompasses a block copolymer comprising vinyl aromatic monomer, a polar base film, heating temperature that are substantially identical to that of the claims and Applicant’s disclosure, one of ordinary skill in the art would necessarily conclude that the surface protective film of Nakajima has the same membrane structure phase as the claim.
	As to the specific base material layer of the claims, Hatakeyama teaches that, in general, acrylic films are used as surface protectors because of their excellent transparency and weatherability (col. 1, lines 32-34). Hatakeyama further discloses a specific acrylic film having excellent surface hardness while also overcoming several shortcomings of other acrylic films known in the art (col. 2, lines 8-11). Hatakeyama discloses that the acrylic resin film comprises a thermoplastic polymer obtained by polymerizing methyl methacrylate (col. 2, lines 38-40).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the acrylic film comprising a thermoplastic polymer obtained by polymerizing methyl methacrylate as the base film of the surface protective film of Nakajima. The motivation for doing so would have been that acrylic films are known surface protectors because of their excellent transparency and weatherability. Furthermore, the specific acrylic resin film of Hatakeyama exhibits excellent surface hardness.
	Therefore, it would have been obvious to combine Hatakeyama with Nakajima to obtain the invention as specified by the instant claims.

Regarding instant claim 2, the prior art combination does not explicitly disclose a circular cross section structure phase is formed by the aromatic vinyl compound polymer block and that the circular cross section structure phase is scarce along the membrane structure.
	However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Applicant, in the original disclosure, teaches that the circular cross section structure refers to a spherical phase or cylindrical phase in the aromatic vinyl compound polymer block, wherein these phases result from the microphase separated structure of the block copolymer (A). Furthermore, as discussed, above, Applicant teaches that a membrane structure comprising an aromatic vinyl compound polymer block of the block copolymer is formed due to the interaction of the aromatic vinyl compound polymer block and the polar base layer (see Specification at paragraphs [0017-0018]). Applicant further discloses that the membrane structure is formed after sufficient heat is applied to the layered product, particularly at a temperature of 200ºC or higher (see Specification at paragraphs [0183-186]).
	As cited above, Nakajima discloses that the block copolymer comprises vinyl aromatic monomer units and that the base film is polar. Additionally, all of Nakajima’s examples for the formation of the surface protective film involve melting of the block copolymer at a temperature of 200ºC followed by application to the base film via a hot melt coater (see, for example, paragraph [0054]).
	Therefore, since the scope of Nakajima encompasses a block copolymer comprising vinyl aromatic monomer that is substantially identical to Applicant’s invention, one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and Applicant’s invention have the same properties, including the claimed circular cross section structure. Furthermore, since the scope of 

Regarding instant claim 3, Nakajima further discloses that the adhesive composition contains 100 parts by mass of the block copolymer and other optional additives (paragraph [0023]); therefore, Nakajima is construed to disclose that the adhesive composition comprises 100 mass% or less of the block copolymer; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Nakajima further discloses that the amount of vinyl bond of the conjugated diene monomer unit before hydrogenation is 30 to 40% (paragraph [0010]), wherein the amount of vinyl bond is construed to be the same as the claimed “degree of vinylation”. It is noted that the range of Nakajima overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 5, Nakajima further discloses that the content of the vinyl aromatic monomer unit in the block copolymer is 15 to 30% by mass (paragraph [0010]). Further, it is construed that the content of the conjugated diene necessarily makes up the balance of the block copolymer content; therefore, the amount of conjugated diene is necessarily 70 to 85% by mass of the block copolymer.

Regarding instant claim 6, Nakajima further discloses that the adhesive composition comprises an adhesive imparting agent (paragraph [0024]).

Regarding instant claim 7, Nakajima further discloses that the adhesive composition comprises 0 to 200 parts by mass of a tackifier (paragraph [0023]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Nakajima further discloses exemplary conjugated dienes that do not have a polar group (e.g., 1,3-butadiene, isoprene) (paragraph [0015]). Further, Nakajima does not explicitly disclose that a conjugated diene having a polar group is a necessary component of the disclosed block copolymer. Therefore, Nakajima is construed to meet limitation that the conjugated polymer block does not have a polar group.

Regarding instant claim 9, Nakajima further discloses that the conjugated diene is selected from 1,3-butadiene and isoprene (paragraph [0015]).

Regarding instant claim 10, Hatakeyama discloses that the acrylic resin film comprises a thermoplastic polymer obtained by polymerizing methyl methacrylate (col. 2, lines 38-40) (i.e., a (meth)acrylic resin).

Regarding instant claim 12, Hatakeyama specifically discloses that the acrylic film is formed by 3 primary components: thermoplastic polymer (1) which is 50-100 wt% methyl methacrylate (overlapping the claimed 80 mass% or more) and 0-50 wt% of at least one other vinyl monomer (col. 2, lines 35-40), and thermoplastic polymer (III) which is 50-100 wt% methacrylic acid ester and 0 to 50 wt% of an acrylic acid ester (col. 3, lines 59-66), wherein the methacrylic acid ester is selected from methyl methacrylate (col. 4, lines 7-10). Thermoplastic polymer (I) and (III) being present in amount of 0-10 parts by weight and 65-94.5 parts by weight, respectively of the total components (I), (II), and (III) (col. 2, lines 15-25) (overlapping the claimed 10 to 99 mass%). Component (II) is a rubber-containing polymer and added in an amount of 5.5-25 parts by weight of the total of the components (I-III) (col. 2, lines 15-20) (overlapping the claimed 1 to 90 mass%), which is construed to meet the required elastic body component. Component (II) is a rubber-containing polymer which has a multilayer structure (col. 2, line 65 to col. 3, line 5). Hatakeyama discloses that the multilayer structure is formed in a multistep process wherein the first step (inner layer formation) produces an elastic copolymer comprising 50-99.9 wt% of an alkyl acrylate such as butyl acrylate and 2-ethylheyxyl acrylate (i.e., acrylic acid alkyl esters) (col. 3, lines 15-20) and 0.1 to 10 wt% of crosslinkable monomer (col. 3, lines 5-10) (overlapping the claimed 70 to 99.8 mass% prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, the pressure-sensitive adhesive layer of Nakajima must necessarily have an adhesive surface on an opposite side of the base layer.
	Nakajima does not explicitly disclose the specific peel strength of the pressure sensitive adhesive when it is adhered to a polypropylene resin.
	However, Nakajima broadly teaches that if the adhesive strength of the surface protective film is too high, a large force is required to peel it off, resulting in poor workability, and if the adhesive strength is too low, the surface protective film may be peeled off during storage (paragraph [0007]). Nakajima further discloses that adhesive strength is tailored by the selection of the composition of the particular block copolymer (paragraph [0009]) and the addition of a tackifier resin (paragraph [0024]).
Since the instant specification is silent to unexpected results, the specific amount of peel strength of the pressure sensitive adhesive is not considered to confer patentability to the claims. As workability and adhesive durability are variables that can be modified, among others, by adjusting the amount of composition of the block copolymer and using a tackifier to modify the strength of the adhesive, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 15, Nakajima further discloses the pressure-sensitive adhesive composition comprises vinyl aromatic monomer units and hydrogenated conjugated diene monomer units (paragraph [0010]), wherein the composition is construed to meet the requisite thermoplastic elastomer. Nakajima further discloses that the adhesive composition comprises an adhesive imparting agent (paragraph [0024]).
	Additionally, all of Nakajima’s examples for the formation of the surface protective film involve melting of the block copolymer at a temperature of 200ºC followed by application to the base film via a hot melt coater (see, for example, paragraph [0054]).
While Nakajima does not explicitly disclose the time period at which the temperature is applied/held, such limitations are product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed heating time and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the rejections of record, the rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1796                                                                                                                                       





/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/11/21